Name: Council Regulation (EEC) No 2573/80 of 7 October 1980 extending the provisional anti-dumping duty on mechanical alarm clocks (other than travel alarms) originating in the German Democratic Republic and the USSR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10. 80 Official Journal of the European Communities No L 265/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2573/80 of 7 October 1980 extending the provisional anti-dumping duty on mechanical alarm clocks (other than travel alarms) originating in the German Democratic Republic and the USSR THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ( ! ), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1 579/80 (2), the Commission imposed a provisional anti-dumping duty on mechanical alarm clocks (other than travel alarms) originating in the German Democratic Republic and the USSR ; Whereas the examination of the facts is not yet complete ; whereas, in particular, further consideration should be given to the question of allowances for differences in physical characteristics, in the light of the technical assessment which the Commission has had carried out ; Whereas the exporters concerned, pursuant to a notice of intention from the Commission, have not objected, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on mechanical alarm clocks (other than travel alarms) originating in the German Democratic Republic and the USSR, imposed by Regulation (EEC) No 1579/80 is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 3017/79 and to any other decision taken by the Council , it shall apply until the entry into force of an act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 7 October 1980 . For the Council The President G. THORN ( 1 ) OJ No L 339, 31 . 12. 1979, p . 1 . (2) OJ No L 158, 25. 6 . 1980, p. 5 .